            Case 5:14-cr-40071-HLT Document 152 Filed 09/30/20 Page 1 of 10




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

    UNITED STATES OF AMERICA,

                Plaintiff,

                v.                                             Case No. 5:14-cr-40071-HLT
                                                               Civil Case No. 5:19-cv-04005-HLT
    LAMAR R. STEELE,

                Defendant.


                                                        ORDER

          In 2016, Defendant pleaded guilty to aiding and abetting Hobbs Act robbery. He now

moves pro se1 to vacate his sentence and dismiss with prejudice his indictment under 28 U.S.C.

§ 2255. He argues that the government violated his Sixth Amendment right to effective assistance

of counsel by intruding into his confidential attorney-client communications. He requests an

evidentiary hearing and appointment of counsel. Doc. 96; Doc. 140. Because his motion is

untimely in part and is otherwise meritless, the Court dismisses Defendant’s motion, denies his

request for appointment of counsel, and denies a certificate of appealability.

I.        BACKGROUND

          In July 2014, Defendant pleaded guilty to aiding and abetting Hobbs Act robbery pursuant

to a binding plea agreement. Docs. 27-29. In March 2016, the parties modified the plea agreement

to a binding term of 43 months imprisonment. The third amended presentence investigation report

subsequently issued and found an applicable sentencing range under the guidelines of 84 to 105

months imprisonment. In November 2016, the Court agreed with the guideline range, accepted the


1
     Because Defendant is pro se, the Court liberally construes his pleadings but does not act as his advocate. United
     States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009) (“Finally, because Pinson appears pro se, we must construe
     his arguments liberally; this rule of liberal construction stops, however, at the point at which we begin to serve as
     his advocate.”).
           Case 5:14-cr-40071-HLT Document 152 Filed 09/30/20 Page 2 of 10




amended plea agreement, and sentenced Defendant to 43 months imprisonment followed by three

years of supervised release. Doc. 70 at 2. Defendant did not file a direct appeal.2

         He filed the instant pro se motion in January 2019. Doc. 96.3 He argues that his conviction

should be vacated because the United States Attorney’s Office (“USAO”) intentionally procured

video and phone recordings of privileged communications between him and his counsel while he

was detained at Corrections Corporation of America (“CCA”).4 Doc. 96 at 4.

         The investigation into the USAO’s procurement of video and phone recordings from CCA

began in the summer of 2016 and is known as the “Black investigation.” See United States v.

Carter, 429 F. Supp. 3d 788, 801 (D. Kan. 2019).5 As detailed in both parties’ briefs, the Black

investigation originates from a subpoena served by the USAO in Kansas on CCA as part of a

separate criminal case. In response to the subpoena, CCA provided video recordings from inside

the facility, including soundless recordings of inmate-attorney meeting rooms. Doc. 96 at 2-3; Doc.

145 at 4-6; see also Carter, 429 F. Supp. 3d at 834; District of Kansas Standing Order No. 18-3.

The USAO also possessed audio recordings of telephone calls made by inmates, including calls to

their attorneys. Carter, 429 F. Supp. 3d at 798. The Honorable Julie A. Robinson made extensive

findings as part of the Black investigation. Specifically, a special master calculated that 700

attorney visits were recorded from February 20 to May 16, 2016. Id. at 834-35. Phone calls, which



2
    Defendant has been released from this initial term. He later pleaded guilty to possession of a firearm in July 2019.
    United States v. Steele, Case No. 5:18-CR-40088-HLT. On September 2, 2020, the Court sentenced Defendant to
    8 months imprisonment on a revocation judgment. Doc. 151.
3
    The Court initially struck the motion because it was filed pro se and at the time Defendant was represented by
    counsel. Doc. 97. The Court vacated its order in July 2020 and reinstated the motion (Doc. 137) after receiving
    correspondence from Defendant explaining that his attorneys had conflicts preventing them from filing his § 2255
    petition. Doc. 136.
4
    CCA has since been renamed CoreCivic.
5
    The Court takes judicial notice of the Black investigation. Fed. R. Evid. 201; see Hansen v. Harper Excavating,
    Inc., 641 F.3d 1216, 1219 n.2 (10th Cir. 2011) (holding a court may take judicial notice of other courts’ files and
    records from the Electronic Court Filing system).




                                                           2
             Case 5:14-cr-40071-HLT Document 152 Filed 09/30/20 Page 3 of 10




included at least some attorney-client calls, were also obtained by the USAO and then distributed

to the defendants in the underlying Black criminal case. Id. at 848-49.

           Defendant was detained at CCA from August 7, 2014, to July 6, 2016, and from December

5-23, 2016. Doc. 145 at 2-3. He argues in his motion that he “falls within a class of individuals”

who had legal visits with counsel at CCA during the time of the video recordings at issue. Doc. 96

at 4. He asks the Court to find a per se Sixth Amendment violation and asks that the judgment

against him be vacated and his case dismissed. Although Defendant does not specifically argue

about any phone calls in his motion, he has submitted as an exhibit to his motion a chain of emails

between him and the attorney in his underlying criminal case suggesting that, sometime between

July and November 2016, his attorney sent him a summary exhibit created by the Federal Public

Defender6 and used in a Black hearing reflecting that calls between Defendant and his attorney

were “intercepted and produced in discovery” in the Black investigation. Doc. 143. The

government has filed a response in opposition to Defendant’s § 2255 motion. Doc. 145.

II.        STANDARD

           Under 28 U.S.C. § 2255(a), a prisoner whose sentence “was imposed in violation of the

Constitution or laws of the United States . . . or is otherwise subject to collateral attack, may move

the court which imposed the sentence to vacate, set aside or correct the sentence.” Procedurally, a

court must grant an evidentiary hearing, “[u]nless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief.” Id. at § 2255(b). “An evidentiary


6
      As part of the Black investigation, the Federal Public Defender (“FPD”) was appointed under Standing Order No.
      18-3 “to represent any defendant from the District of Kansas who may have a post-conviction Sixth Amendment
      claim based on the recording of in-person attorney-client meetings or attorney-client phone calls by any holding
      facility housing federal detainees within this District.” The FPD was directed to review potential cases and alert
      the court of any disqualifying conflicts. Those cases—of which there are more than one hundred—have been
      consolidated for case management. See In re: CCA Recordings 2255 Litig., Case No. 2:19-cv-2491-JAR-JPO. The
      FPD has not filed a § 2255 on Defendant’s behalf. The Court notes that Defendant’s pro se motion in this case is
      nearly identical to briefs filed by the FPD on behalf of other defendants.




                                                            3
         Case 5:14-cr-40071-HLT Document 152 Filed 09/30/20 Page 4 of 10




hearing is not necessary where the factual allegations are contradicted by the record, inherently

incredible, or when they are conclusions rather than statements of fact.” United States v. Almaraz,

2020 WL 3429486, at *1 (D. Kan. 2020); see also In re Lindsey, 582 F.3d 1173, 1175-76 (10th

Cir. 2009) (stating no need for an evidentiary hearing where “either the prisoner has failed even to

allege facts on which relief could be predicated, or the record conclusively contradicts the

prisoner’s allegations”).

       “If it plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court, the judge must dismiss the petition and direct the clerk to

notify the petitioner.” Rule 4 of the Rules Governing Section 2254 Cases; see also Rule 1(b)

(applying rules to any habeas corpus petition).

III.   ANALYSIS

       As explained above, there are two types of recordings at issue: (1) recordings of phone

calls between inmates and counsel, and (2) video recordings, which do not include sound, of

meetings between inmates and counsel. Although Defendant only mentions phone calls briefly in

his motion, his exhibit suggests that he is contending that a Sixth Amendment violation occurred

with regard to both phone and video recordings. The Court therefore addresses whether Defendant

is entitled to any relief under § 2255 as to either recorded phone calls or video recordings.

       A.      Defendant’s challenge based on the phone recordings is time barred.

       Typically, a defendant has one year from the date the judgment becomes final to file a

§ 2255 motion. 28 U.S.C. § 2255(f)(1). Defendant’s judgment became final fourteen business days

after it was entered on November 15, 2016. Fed. R. App. P. 4(b)(1)(A)(i). Therefore, Defendant’s

motion filed on January 24, 2019, far exceeds this deadline.




                                                  4
        Case 5:14-cr-40071-HLT Document 152 Filed 09/30/20 Page 5 of 10




       Alternatively, § 2255(f)(4) provides that a motion is timely if filed within one year of “the

date on which the facts supporting the claim or claims presented could have been discovered

through the exercise of due diligence.” Here, Defendant has filed as support for his § 2255 motion

an email chain. Doc. 143. The correspondence reflects Defendant’s recent request to his attorney

to send him a document the attorney previously sent him between June and November 2016. Id. at

3. The document in question apparently listed the recorded messages between Defendant and his

counsel. Id. His attorney recalled the exhibit as a summary prepared by the FPD of all the

intercepted calls produced in discovery for the Black investigation, which included calls between

Defendant and the attorney. Id. at 2-3. Although the attorney noted he did not keep the exhibit, he

confirmed that there was “no doubt [he] sent it to [Defendant] back in 2016.” Id. at 2. A message

relayed apparently on behalf of Defendant confirmed that the exhibit was sent to Defendant on

July 16, 2016. Id.

       Based on these emails, which were filed by Defendant in support of his § 2255 motion,

Defendant appears to have been aware that his calls with his attorney had been intercepted by the

USAO in July 2016, or at the very latest, by November 2016. Therefore, Defendant discovered the

facts supporting his claim that the USAO violated his Sixth Amendment rights by obtaining his

privileged phone calls more than two years before he filed his § 2255 petition on January 24, 2019.

Defendant may have gained a new-found appreciation of the legal significance of the intercepted

phone calls as the Black investigation progressed. But that does not qualify as discovery of new

facts for § 2255(f)(4) purposes. See United States v. Collins, 364 F. App’x 496, 498 (10th Cir.

2010) (citing Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000)). Accordingly, Defendant’s

motion, in so far as it is based on the intercepted phone calls, is time barred and, therefore,

dismissed.




                                                5
         Case 5:14-cr-40071-HLT Document 152 Filed 09/30/20 Page 6 of 10




       B.      Defendant has failed to demonstrate the existence of any video recordings of
               meetings between him and his attorney, nor has he demonstrated he is entitled
               to any relief based on a per se Sixth Amendment violation.

       Regarding the video recordings of inmate-attorney meeting rooms, Defendant argues that

the findings in the Black investigation and an evidentiary hearing will establish that the USAO

committed a per se Sixth Amendment violation when it intentionally intruded into his privileged

attorney-client communications without a legitimate law-enforcement interest. See Shillinger v.

Haworth, 70 F.3d 1132, 1142 (10th Cir. 1995). The Court finds that Defendant has not

demonstrated entitlement to an evidentiary hearing or any other relief because his motion is based

on conclusions rather than statements of fact and he has not demonstrated a violation of his Sixth

Amendment rights. See Almaraz, 2020 WL 3429486, at *1.

       First, Defendant’s motion merely assumes that his attorney meetings were recorded and

that this shows a per se Sixth Amendment violation. But Defendant points to no facts suggesting

that any such video recordings of him exist, other than the facts of the Black investigation. But the

findings of the Black investigation, alone, do not demonstrate that Defendant’s rights were

violated, or that he was ever even recorded on video meeting with his attorney. See United States

v. Harssfell, 735 F. App’x 553, 554 (10th Cir. 2018) (noting an argument on direct appeal based

on the findings in the Black investigation but concluding that the defendant “failed, however, to

make an adequate showing that his rights were violated” and “fails to state how he could have

personal knowledge of such recordings” (emphasis in original)); Lindsey, 582 F.3d at 1175-76

(“The decision not to hold an evidentiary hearing essentially is the equivalent of a dismissal for

failure to state a claim or a summary judgment, because the district court has concluded that the

record does not entitle the prisoner to relief; either the prisoner has failed even to allege facts on

which relief could be predicated, or the record conclusively contradicts the prisoner’s




                                                  6
        Case 5:14-cr-40071-HLT Document 152 Filed 09/30/20 Page 7 of 10




allegations.”). The Court cannot merely presume that the video recordings exist and proceed to a

substantive analysis. United States v. Viquesney, 2020 WL 3498574, at *2 (D. Kan. 2020) (“[T]he

court shall not supply additional factual allegations to round out a petitioner’s claims or construct

a legal theory on his behalf.”). Nor has Defendant suggested how an evidentiary hearing would

provide any additional insight given the lack of evidence that his meetings with his attorney were

recorded.

       Second, and perhaps obviously, in the absence of any evidence that Defendant’s meetings

with his attorney were recorded and that those recordings were purposely obtained by the

government, Defendant has not demonstrated a per se Sixth Amendment violation. The Sixth

Amendment right to effective assistance of counsel includes the right to speak confidentially with

counsel free from unreasonable government interference. Carter, 429 F. Supp. 3d at 798 (citing

Weatherford v. Bursey, 429 U.S. 545, 554 n.4 (1977)). The Tenth Circuit has held that a per se

Sixth Amendment violation occurs when (1) there is a confidential attorney-client communication,

(2) that the government becomes privy to, (3) because of a purposeful intrusion, and (4) without a

legitimate justification. See Shillinger, 70 F.3d at 1142; see also Carter, 429 F. Supp. 3d at 890.

In such a case, prejudice is presumed. Shillinger, 70 F.3d at 1142.

       The Court notes that, in Carter, Judge Robinson made several legal determinations on the

Shillinger elements common to all affected inmates, including that soundless video recordings can

constitute privileged attorney-client communications and that there was no large-scale legitimate

justification for the USAO’s collection of video recordings of attorney vitiations rooms. Carter,

429 F. Supp. 3d at 892, 899. But Judge Robinson also found that, because the attorney-client

privilege and Sixth Amendment rights are personal to the defendant, individualized determinations




                                                 7
         Case 5:14-cr-40071-HLT Document 152 Filed 09/30/20 Page 8 of 10




are still necessary in any particular case to conclude whether a Sixth Amendment violation

occurred. Id. at 890. This Court agrees that an individualized determination is required.

       As discussed above, on the current record the Court sees no evidence suggesting that the

government has become privy to any video recording of Defendant and his attorney, let alone one

reflecting a confidential or protected communication. Defendant has offered no evidence, other

than citations to the Black investigation, that any of his privileged attorney-client conferences were

recorded, or that the government has become privy to them. See Harssfell, 735 F. App’x at 554.

On this last point, the Court notes that the prosecutor in Defendant’s case, AUSA Jared Maag, has

attested that at no time during his involvement in this case did he view any video recordings of

Defendant at CCA meeting with his attorney or any individual working for his attorney. Doc. 145-

1 at 1-2; see United States v. Johnson, 2016 WL 297451, at *5 (D. Utah 2016) (finding the

Shillinger test was not met because the prosecutors obtained but did not view any privileged

communications).

       Third, even if the Court found a per se violation, there is no basis for imposing Defendant’s

requested remedy—dismissal of his case. “Cases involving Sixth Amendment deprivations are

subject to the general rule that remedies should be tailored to the injury suffered from the

constitutional violation and should not unnecessarily infringe on competing interests.” Shillinger,

70 F.3d at 1142 (quoting United States v. Morrison, 449 U.S. 361, 364 (1980)). The Black

investigation found that no video recordings were provided to the USAO until June 1, 2016.

Carter, 429 F. Supp. 3d at 834. As discussed above, Defendant’s plea agreement had been

negotiated before that, and Defendant was sentenced to the agreed-to 43 month sentence—a

sentence well-below his guideline range. Based on this, there is no taint for this Court to neutralize.

Shillinger, 70 F.3d at 1143.




                                                  8
           Case 5:14-cr-40071-HLT Document 152 Filed 09/30/20 Page 9 of 10




         Because “the motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief,” 28 U.S.C. § 2255(b), the Court dismisses Defendant’s motion

without an evidentiary hearing.

         C.       The Court denies Defendant’s motion to appoint counsel.

         Defendant has filed a pro se motion to appoint counsel. Doc. 140.7 Section 2255(g) states

that appointment of counsel is governed by 18 U.S.C. § 3006A. Under 18 U.S.C.

§ 3006A(a)(2)(B), a court may appoint counsel for a financially eligible individual who is seeking

relief under 28 U.S.C. § 2255 where “the interests of justice so require.” Appointment of counsel

is only otherwise mandatory when an evidentiary hearing is held. See Rule 8(c) of the Rules

Governing Section 2254 Cases. But there is no inherent right to counsel in habeas proceedings.

United States v. Schneider, 559 F. App’x 770, 772 (10th Cir. 2014). Whether to appoint counsel

is within the district court’s discretion. Id. A court may consider a variety of factors, including the

nature and merits of a defendant’s claims, his ability to present his claims, and the complexity of

the issues. United States v. Belair, 2019 WL 3731888, at *2 (D. Kan. 2019).

         As discussed above, the Court concludes that Defendant has aptly stated his claims, that no

evidentiary hearing is necessary, and that Defendant has provided no factual basis for any relief

under the Sixth Amendment, nor has he offered any reason why counsel should be appointed other

than the fact that he has been unable to retain counsel on his own. See Doc. 140 at 1. Accordingly,

his motion to appoint counsel is denied. See United States v. Dixon, 2012 WL 1658904, at *1 (D.




7
    Defendant states in his motion that he sought representation for his § 2255 motion from the FPD but they declined
    due to a conflict of interest. As discussed supra in note 6, the FPD has been appointed by the District of Kansas to
    represent any defendant in the district who may have a Sixth Amendment claim stemming from the Black
    investigation. Specifically, the FPD was appointed to review potential cases and, where appropriate, notify the
    Court about any disqualifying conflicts. The FPD has not filed any motion on behalf of Defendant nor has it notified
    the Court of any disqualifying conflicts that would prevent it from filing a motion on behalf of Defendant.




                                                           9
        Case 5:14-cr-40071-HLT Document 152 Filed 09/30/20 Page 10 of 10




Kan. 2012) (denying appointment of counsel where the briefs and the record demonstrated that the

petitioner was not entitled to relief under § 2255).

        D.      The Court declines to issue a certificate of appealability.

        When a court issues a final order adverse to a movant under § 2255, it must issue or deny

a certificate of appealability. See Rule 11 of the Rules Governing Section 2254 Cases. A court may

issue a certificate of appealability “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Under this standard, the movant must

show that “reasonable jurists could debate whether . . . the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to proceed

further.” Slack v. McDaniel, 529 U.S. 473, 483-84 (2000) (internal quotations omitted). For the

reasons discussed above, the Court finds that Defendant has shown neither and thus denies a

certificate of appealability.

IV.     CONCLUSION

        THE COURT THEREFORE ORDERS that Defendant’s Motion to Vacate and Discharge

with Prejudice Under 28 U.S.C. § 2255 (Doc. 96) is DISMISSED. The Court DENIES the request

for an evidentiary hearing and DENIES a certificate of appealability.

        THE COURT FURTHER ORDERS that Defendant’s Motion Requesting Appointment of

Counsel (Doc. 140) is DENIED.

        IT IS SO ORDERED.

        Dated: September 30, 2020                      /s/ Holly L. Teeter
                                                       HOLLY L. TEETER
                                                       UNITED STATES DISTRICT JUDGE




                                                 10
